DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5, drawn to “A machine tool that performs a hale machining for cutting a workpiece…”) and Species i (A first species as described under “[Embodiment] form page 4 to page 13 of the specification”) in the reply filed on 6/15/2021 was previously acknowledged.
Claims 6-9 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.  Please note that claims 10-20, which were newly presented in the claim set filed on 10/7/2021, have been determined to correspond to elected Invention I and elected Species i.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” of claims 1-5, 10-15, and 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 6 of the claim, “a memory storing instructions” should be changed to “[[a]] memory storing instructions”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On line 5 of the claim, “a memory storing instructions” should be changed to “[[a]] memory storing instructions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Line 6 of claim 1 and line 5 of claim 15 each state therein, “a processor coupled to a memory storing instructions.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the processor is coupled to “memory storing instructions.”  How or in what way is the processor, which is a tangible object, coupled to a seemingly non-tangible “memory storing instructions”?  
Lines 14-16 of claim 1 state, “the processor is configured to identify a recess at the tool to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  Moreover, lines 2-3 of claim 10 state, “the processor is configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  Each of these limitations is viewed to be viewed an indefinite, as it is unclear as to what is meant by the processor is configured to “set a degree of an/the abrasion of a/the tip of the tool as the degree of wear of the tool.”  How or in what way does the processor set a degree of an/the abrasion of a/the tip of the tool?  Isn’t the degree of the abrasion detected rather than set?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Line 6 of claim 1 states, “a processor coupled to a memory storing instructions.”  With respect to the specification filed on 2/24/2020, “memory storing instructions” are never discussed.  As to the processor, the only discussion in the specification concerning the processor is as follows.  (Note that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

As can be seen in the above excerpt, the processor is only discussed as being included in the signal processing unit (22) and as running the change program.  That is to say the processor is not discussed with respect to memory storing instructions.  Based on the foregoing, the specification as filed on 2/24/2020 doesn’t provide disclosure on “a processor coupled to a memory storing instructions.”  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “coupled to a memory storing instructions.”  While Figure 6 of the drawings shows therein a flow chart in which there are individual boxes corresponding to the steps of “extract shape of tool from tool image,” “detect degree of wear,” “change machining condition,” 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 6-13 of claim 1 state, “a processor coupled to a memory storing instructions, the processor being configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change at least one of the pitch and the depth of the cut according to the degree of wear.”  With respect to the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being configured to perform any of “extract a shape of the tool from the image of the tool captured by the image capturer,” “detect a degree of wear of the tool based on the shape of the tool,” and “change at least one of the pitch and the depth of the cut according to the degree of wear.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please note that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  


With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change at least one of the pitch and the depth of the cut according to the degree of wear.”  While Figure 6 shows therein a flow chart in which there are individual boxes corresponding to each of “extract shape of tool from tool image,” “detect degree of wear,” and “change machining condition,” none of the figures, including Figure 6, advise that it is the processor of the claimed machine tool that is “configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change at least one of the pitch and the depth of the cut according to the degree of wear.”  On top of this, it is noted that the processor is not actually shown in the drawings filed on 2/24/2020.  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a 
Lines 14-16 of claim 1 state, “wherein, based on the extracted shape of the tool, the processor is configured to identify a recess at the tool to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  With respect to the specification filed on 2/24/2020, the processor is not disclosed by Applicant as, based on the extracted shape of the tool, being “configured to identify a recess at the tool to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please note that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Please note that while the processor is disclosed as running a change program, there isn’t any disclosure provided in the specification on “based on the extracted shape of the tool, the processor is configured to identify a recess at the tool to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  Again, the only discussion in the specification concerning the processor was the excerpt provided above.  On top of this, while throughout the specification, disclosure is provided on detecting a degree of an abrasion of a tip of the tool as the degree of wear of the tool, at no point does Applicant provide disclosure on “to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  In other words, Applicant’s disclosure corresponds to detecting a degree of an abrasion of a tip of the tool as the degree of wear of the tool not setting a degree of an abrasion of a tip of the tool as the degree of wear of the tool.  

	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-5 of claim 2 state, “wherein the processor is further configured to detect the degree of the abrasion of the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to increase the depth of the cut as the degree of abrasion increases.”  As to the 
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Note the while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being “configured to detect the degree of the abrasion of the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to increase the depth of the cut as the degree of abrasion increases.”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as both a wear detection unit (32) and a changing unit (34), noting that the wear detection unit (32) detects a degree of wear of the tool based on the shape of the tool and the changing unit (34) changes at least one of the pitch and the depth of the cut according to the degree of wear.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “configured to detect the degree of the abrasion of the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to increase the depth of the cut as the degree of abrasion increases.”  While Figure 6 shows therein a flow chart in which there are individual boxes corresponding to “detect degree of wear,” and “change machining condition,” none of the figures, including Figure 6, advise that the processor of the claimed machine tool is 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-5 of claim 3 state, “wherein the processor is further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to decrease the pitch as the degree of chipping increases.”  Regarding the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to decrease the pitch as the degree of chipping increases.” Examiner notes that the only discussion in the specification concerning the processor is as follows.  (The below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  


With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to decrease the pitch as the degree of chipping increases.” While Figure 6 shows therein a flow chart in which there are individual boxes corresponding to “detect degree of wear,” and “change machining condition,” none of the figures, including Figure 6, advise that the processor of the claimed machine tool is “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to decrease the pitch as the degree of chipping increases.” On top of this, it is noted that the processor is not actually shown in the drawings filed on 2/24/2020.  Please be advised that Figure 5 shows therein a chip/recess at the tip of the tool.  Figure 5 though, makes no correlation between this chip/recess at the tip of the tool and the processor being configured to both detect a degree of chipping at the tip of the tool as the degree of wear of the tool and decrease the pitch as the degree of chipping increases.

Lines 2-3 of claim 4 state, “wherein the processor is further configured to give a notice that the tool should be replaced, when the degree of wear is equal to or more than a threshold.”  Regarding the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being “further configured to give a notice that the tool should be replaced, when the degree of wear is equal to or more than a threshold.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please be advised that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Note the while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being “further configured to give a notice that the tool should be replaced, when the degree of wear is equal to or more than a threshold.”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as a notification unit (36), noting that said notification unit (36) notifies an operator that the tool should be replaced by displaying a warning message [specification, page 11, lines 4-8].    
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “further configured to give a notice that the tool should be replaced, when the 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 3-4 of claim 5 state, “wherein the processor is further configured to capture the image of the tool from a rake face side of the hale tool.”  As to the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being “further configured to capture the image of the tool from a rake face side of the hale tool.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please be advised that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  
Please note the while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being “further configured to capture the image of the tool from a rake face side of the hale tool.”  Rather, Applicant discloses that an imaging unit (18) (which is being referred to in amended claim 1 as an image capturer so 
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “further configured to capture the image of the tool from a rake face side of the hale tool.”  Note that the processor is not actually shown in the drawings filed on 2/24/2020.  Rather, Figure 1 shows therein the imaging unit (18)/image capturer as a text box, and Figure 3 shows said imaging unit (18)/image capturer in parentheses.  Be advised that Figure 6 shows a flow chart having a series of steps.  While a tool image is mentioned in box S1 of the flow chart, neither box S1 nor any of the other boxes shown in Figure 6 indicate that the processor is “further configured to capture the image of the tool from a rake face side of the hale tool.”
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-3 of claim 10 state, “wherein, based on the extracted shape of the tool, the processor is configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  With respect to the specification filed on 2/24/2020, the processor is not disclosed by Applicant as, based on the extracted shape of the tool, being configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  Examiner notes that the only discussion in the specification 
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Please note that while the processor is disclosed as running a change program, there isn’t any disclosure provided in the specification on “based on the extracted shape of the tool, the processor is configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  Again, the only discussion in the specification concerning the processor was the excerpt provided above.  On top of this, while throughout the specification, disclosure is provided on detecting a degree of the abrasion of the tip of the tool as the degree of wear of the tool, at no point does Applicant provide disclosure on “to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  In other words, Applicant’s disclosure corresponds to detecting a degree of the abrasion of the tip of the tool as the degree of wear of the tool not setting a degree of the abrasion of the tip of the tool as the degree of wear of the tool.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that “based on the extracted shape of the tool, the processor is configured to identify a length of the tool to set a degree of the abrasion of the tip of the tool as the degree of wear of the tool.”  While Figure 6 of the drawings shows therein a flow chart in which there are individual boxes corresponding to each of the steps of “extract shape of tool from tool image,” “detect degree of wear,” “change machining condition,” “is the degree of wear equal to or greater than threshold,” and “notify operator of the necessity of replacement,” none of the boxes provide disclosure on 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-2 of claim 11 state, “wherein the processor is configured to change the pitch and the depth of the cut according to the degree of wear,” while lines 1-2 of claim 12 state, “wherein the processor is configured to change the pitch according to the degree of wear,” and while lines 1-2 of claim 13 state, “wherein the processor is configured to change the depth of the cut according to the degree of wear.”  With respect to the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being configured to perform any of “change the pitch and the depth of the cut according to the degree of wear,” “change the pitch according to the degree of wear,” and “change the depth of the cut according to the degree of wear.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please note that the below excerpt is found on page 7, lines 16-21 of the specification).  


While the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being configured to “change the pitch and the depth of the cut according to the degree of wear,” “change the pitch according to the degree of wear,” and “change the depth of the cut according to the degree of wear.”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as a changing unit (34), noting that said changing unit (34) changes at least one of the pitch and the depth of the cut according to the degree of wear.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is configured to “change the pitch and the depth of the cut according to the degree of wear,” “change the pitch according to the degree of wear,” and “change the depth of the cut according to the degree of wear.”  Be advised that Figure 6 shows a flow chart having a series of steps including step S3, “change machining condition.”  Neither box S3 nor any of the other boxes shown in Figure 6 though indicate that the processor is configured to “change the pitch and the depth of the cut according to the degree of wear,” “change the pitch according to the degree of wear,” and “change the depth of the cut according to the degree of wear.”  On top of this, it is noted that the processor is not actually shown in the drawings filed on 2/24/2020.  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-5 of claim 14 state, “wherein the processor is further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to change the pitch as the degree of chipping increases.”  Regarding the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to change the pitch as the degree of chipping increases.” Examiner notes that the only discussion in the specification concerning the processor is as follows.  (The below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Note the while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to change the pitch as the degree of chipping increases.”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as both a wear detection unit (32) and a changing unit (34), noting that the wear detection unit (32) detects a degree of wear of the tool based on the shape of the tool and the changing unit (34) changes at least one of the pitch and the depth of the cut according to the degree of wear.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool, and wherein the processor is further configured to change the pitch as the degree 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Line 5 of claim 15 states, “a processor coupled to a memory storing instructions.”  With respect to the specification filed on 2/24/2020, “memory storing instructions” are never discussed.  As to the processor, the only discussion in the specification concerning the processor is as follows.  (Note that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

As can be seen in the above excerpt, the processor is only discussed as being included in the signal processing unit (22) and as running the change program.  That is to say the processor is 
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “coupled to a memory storing instructions.”  While Figure 6 of the drawings shows therein a flow chart in which there are individual boxes corresponding to the steps of “extract shape of tool from tool image,” “detect degree of wear,” “change machining condition,” “is the degree of wear equal to or greater than threshold,” and “notify operator of the necessity of replacement,” there is no indication that these steps correspond to memory storing instructions.  On top of that, the processor is not actually shown in the drawings filed on 2/24/2020.  Thus, the drawings filed on 2/24/2020 do not provide disclosure upon “a processor coupled to a memory storing instructions.”  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 5-10 of claim 15 state, “a processor coupled to a memory storing instructions, the processor being configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change the pitch and according to the degree of wear.”  With respect to the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being configured to perform any of “extract a shape of the tool from the image of the tool captured by the image capturer,” “detect a degree of wear of the tool based on the shape of the tool,” and “change the pitch and according 
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Please be advised that while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being configured to “extract a shape of the tool from the image…,” “detect a degree of wear of the tool…,” or “change the pitch…”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as each of a shape extraction unit (30), a wear detection unit (32), and a changing unit (34), noting that the shape extraction unit (30) extracts a shape of the tool from the image of the tool captured by the image capturer, the wear detection unit (32) detects a degree of wear of the tool based on the shape of the tool, and the changing unit (34) changes at least one of the pitch and the depth of the cut according to the degree of wear.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based on the shape of the tool; and change the pitch and according to the degree of wear.”  While Figure 6 shows therein a flow chart in which there are individual boxes corresponding to each of “extract shape of tool from tool image,” “detect degree of wear,” and “change machining condition,” none of the figures, including Figure 6, advise that it is the processor of the claimed machine tool that is “configured to: extract a shape of the tool from the image of the tool captured by the image capturer; detect a degree of wear of the tool based 
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-2 of claim 18 state, “wherein the processor is further configured to change the depth of the cut according to the degree of wear.”  With respect to the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being configured to “change the depth of the cut according to the degree of wear.”  Examiner notes that the only discussion in the specification concerning the processor is as follows.  (Please note that the below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

While the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being configured to “change the depth of the cut according to the degree of wear.”  Rather, the disclosed signal processing unit (22), which is the element that includes the processor and a memory that stores the change program, functions as a changing unit (34), noting that said changing unit (34) changes at least one of the pitch and the depth of the cut according to the degree of wear.  
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is configured to “change the depth of the cut according to the degree of wear.”  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-2 of claim 19 state, “wherein the processor is further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool,” and lines 1-2 of claim 20 state, “wherein the processor is further configured to decrease the pitch as the degree of chipping increases.”  Regarding the specification filed on 2/24/2020 though, the processor is not disclosed by Applicant as being “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool” and being “further configured to decrease the pitch as the degree of chipping increases.” Examiner notes that the only discussion in the specification concerning the processor is as follows.  (The below excerpt is found on page 7, lines 16-21 of the specification).  
The signal processing unit 22 includes a processor and a memory that stores a change program for changing the machining condition.  When the processor runs the change program, the signal processing unit 22 functions as a shape extraction unit 30, a wear detection unit 32, a changing unit 34, and a notification unit 36.  

Note that while the processor is disclosed as running the change program, there isn’t any disclosure provided in the specification on the processor being “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool” and being “further 
With respect to the drawings filed on 2/24/2020, it cannot be determined therefrom that the processor is “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool” and is “further configured to decrease the pitch as the degree of chipping increases.”  While Figure 6 shows therein a flow chart in which there are individual boxes corresponding to “detect degree of wear,” and “change machining condition,” none of the figures, including Figure 6, advise that the processor of the claimed machine tool is “further configured to detect a degree of chipping at the tip of the tool as the degree of wear of the tool” and is “further configured to decrease the pitch as the degree of chipping increases.”  On top of this, it is noted that the processor is not actually shown in the drawings filed on 2/24/2020.  Please be advised that Figure 5 shows therein a chip/recess at the tip of the tool.  Figure 5 though, makes no correlation between this chip/recess at the tip of the tool and the processor being configured to both detect a degree of chipping at the tip of the tool as the degree of wear of the tool and decrease the pitch as the degree of chipping increases.
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 19, and 20, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkman (U.S. Patent No. 5,255,199 A).
Please note that Barkman was cited on the PTO-892 mailed on 7/22/2021.
Claim 15:  Figures 1a-1b of Barkman show a machine tool (20) for cutting a workpiece (22).  The machine tool (20) comprises a cutting tool (24), which cuts the workpiece (22) along an exemplary path (25) (see Figure 1a), which includes a plurality of cutting directions.  Note that in cutting the workpiece, the cutting tool (24) cuts the workpiece at a depth of a cut and at intervals of a pitch.  As to the intervals of the pitch, it is noted that pitch corresponds to the distance between the workpiece (22) and the path (25) the cutting tool follows (24) during the completion of a given pass of one or more passes of the cutting tool (24) across the workpiece (22).  
	The machine tool (20) of Barkman is further disclosed as having an image capturer (44), which comprises a CCD video camera (48) and a camera lens (50).  The image capturer (44) is configured to capture an image of the cutting tool (24) [column 4, lines 6-22].  Please note that an exemplary captured image is shown in Figure 4 of Barkman.
	The machine tool (20) also has a processor in the form of a processing subsystem (46), which embodied as a personal computer [column 4, lines 1–5], and a control computer (40).  Regarding the processor (40, 46), the processing subsystem (46) thereof is fed a captured image 
	The processor (40, 46) is also configured to detect a degree of wear of the cutting tool (24) based on the shape of said tool (24).  Per Barkman, with tool information relating to a cutting tool image obtained before a machining pass of the cutting tool (24) across the workpiece (22), subsequent inspection/compensation of the cutting tool (24) takes into account the wear-related changes in the cutting edge as a result of each machining pass [column 4, lines 54-60].  
	Lastly, the processor (40, 46) is configured to change the pitch according to the degree of wear.  The processor’s (40, 46) control computer (40) includes comparison circuits (90) (please see Figure 3).  These comparison circuits (90) function to compare the information received from the vision computer (58) of the processing subsystem (46) to the criteria contained within the 

Claim 17:  The image capturer (44) of Barkman “is configured to capture the image of the tool during a hale machining as the tool cuts the workpiece.”  This because the image capturer (44) is able to capture the image of whichever type of tool that is mounted to the tool holder (28) of the machine tool (20) including a hale tool.  Noting this, should a hale tool be supplied as the tool (24) for performing hale machining of the workpiece (22), the image capturer (44) is able to capture the image of the hale tool during hale machining simply by aiming the CCD video camera (48) and 

Claim 19:  The processor (40, 46) is further configured to detect a degree of chipping at a tip of the cutting tool (24) as the degree of wear of the tool (24). To explain this point, Examiner directs attention to Figures 7 and 8 of Barkman.  Per Barkman, the physical tool profile may differ from the effective tool profile if the cutting tool (24) possesses a small fracture along the cutting edge [column 7, lines 53-60].  Noting this, Figures 7 and 8 show fractures/chipping (83) along the cutting edge.  As to the processor (40, 46), its processing subsystem (46) has an effective tool form determining means (82), which analyzes the physical tool profile.  Said physical tool profile may include areas of fracture or other localized discontinuities to determine an effective tool profile that better characterizes the physical tool form [column 7, line 68 – column 8, line 4].  Once data points defining the effective tool profile has been determined, the data points are sent to the control computer (40) of the processor (40, 46).  The control computer (40) then uses the data points to identify deviations between the effective tool shape and the form that the cutting edge was assumed to possess when the program for the cutting tool path was prepared.  Once those deviations are identified, the control computer (40) alters, via tool path adjustment means (92) thereof, the preprogrammed cutting path of the cutting tool (24) so that subsequent passes of the cutting tool (24) across the workpiece (22) take into account the identified deviations between the effective tool form and the assumed tool form [column 8, line 67 – column 9, line20].  Thus, depending upon the degree of fracture/chipping at the tip of the tool (24) as the degree of wear of the tool (24), the preprogrammed cutting path of said tool (24) will be adjusted accordingly.  

Claim 20:  As advised above, depending upon the degree of fracture/chipping at the tip of the tool (24) as the degree of wear of the tool (24), the preprogrammed cutting path of said tool (24) will be adjusted accordingly.  Should the degree of chipping increase, the processor (40, 46) will decrease the pitch so as to reduce the distance between the workpiece (22) and the cutting path.  This is because due to cutting tool (24) having the fractures/chipping, the tool (24) will have to be drawn in closer to the workpiece (22) to compensate for the missing portions of said tool (24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is, and claim 17 alternatively is, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Barkman (U.S. Patent No. 5,255,199 A) in view of Kato et al. (U.S. PG Publication No. 2004/0187654 A1).  
Claim 16:  Barkman does not disclose that the cutting tool (24) “performs a hale machining for cutting the workpiece.”  
Claim 17:  In the alternative (i.e., alternatively to the rejection of claim 17 set forth above in which claim 17 was rejected as being anticipated by Barkman), in the event that it is held that the claim requires that the cutting tool be a tool that performs or is configured to perform hale machining, then it is noted that Barkman does not explicitly teach such.


	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the generic cutting tool (24) of Barkman with the haling tool (34) of Kato et al., so as to expand the capabilities of Barkman’s machine tool (20) by enabling hale machining to be performed on the workpiece (22) such that the workpiece (22) is cut to have, for example, a high geometrically accurate free curved surface or a fine groove on a three-dimensional free curved surface.  Particularly regarding claim 17, it is noted that the image capturer (44) of Barkman is able to capture the image of the hale tool (re the combination of Barkman in view of Kato et al.) during hale machining simply by aiming the CCD video camera (48) and camera lens (50) thereof in the direction of the workpiece (22) whilst it is being cut by the supplied hale tool.  
Claim 18, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Barkman (U.S. Patent No. 5,255,199 A) in view of Yoshida et al. (U.S. Patent No. 7,331,739 B2).
Please note that Yoshida et al. was cited on the PTO-892 mailed on 7/22/2021.
Claim 18:  Barkman does not disclose that the processor (40, 46) is “further configured to change the depth of the cut according to the degree of wear.”  
Figure 1 of Yoshida et al. though shows a machine tool (11) having a spindle head (13), a spindle (15) to which a tool (T) is attached, and a table (17) on which a workpiece (W) is mounted.  Per Yoshida et al., the spindle (15) and the table (17) are able to be moved relative to Ha) of the tool (T).  Note that Yoshida et al. advises that the tool wear amount detection means (31) calculates the wear amount (Mt) of the tool (T) from the tool length (Ha) thereof upon the start of the machining operation and the tool length (Hb) upon the interruption of the machining operation [column 8, lines 26-30].  Regarding the edge position control means (37), it changes the relative position of the spindle (15) (and thus the tool (T) as it is attached thereto) relative to the table (17) by the wear amount (Mt) of the tool (L) obtained from the tool wear detection means (31) [column 6, lines 56-59].  That is to say when the tool length continuously changes due to the wear, the machining program is corrected to sequentially shift the spindle (15) and the table (17) toward each other by the wear amount (Mt) of the tool (T) obtained from the wear detection unit (31) [column 7, lines 18-24].  Thus, in shifting the spindle (15) and the tool (T) attached thereto toward the table (17) and workpiece (W), noting that spindle (15) is vertically movable along the vertical Z-axis, the depth of cut is to be changed according to the degree of wear of the tool (T).  Based on the foregoing, the processor, by way of the tool wear amount detection means (31) and edge position control means (37) thereof, is configured to change the depth of the cut according to the degree of wear.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the processor (40, 46) of Barkman with the tool wear amount detection means (31) and edge position control means (37) 
Examiner’s Comment
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-5 and 10-14, Examiner notes that no indication regarding the allowability of the subject matter of claims 1-5 and 10-14 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.     
Response to Arguments
Applicant’s arguments filed on 10/7/2021 with respect to claims 1-2 and 5 have been considered but are moot.  This is because in light of the amendments to claims 1-2 and 5 filed on 10/7/2021, issues corresponding to 35 U.S.C. 112(a) were created, and prior art was not able to be applied by Examiner.  
With respect to new claims 10-20, it is noted that no formal arguments were submitted.  Noting this, please be advised that prior art, which was not used in the previous art rejections of claims 1-2 and 5, was applied by Examiner in rejecting claims 15-20.  The only piece of art that was again used by Examiner was Yoshida et al. (U.S. Patent No. 7,331,739 B2) as a modifying reference for rejecting the limitation of claim 18 corresponding to, “the processor is further based upon an extracted shape of the tool, the processor is configured to identify a recess at the tool to set a degree of an abrasion of a tip of the tool as the degree of wear of the tool.”  Therefore, there are no arguments directed toward the prior art that are to be addressed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722